DETAILED ACTION
This is a response to the Amendment to Application # 16/128,849 filed on February 22, 2021 in which claims 1, 10, and 14 were amended and claims 21 and 22 were added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-11 and 14-22 are pending, of which claims 1-11 and 14-22 are rejected under 35 U.S.C. § 101; claims 1-11 and 21 are rejected under 35 U.S.C. § 112(a); claims 1-11 and 14-22 are rejected under 35 U.S.C. § 112(b); claims 1-3, 5-8, 14, 15, 17-19, and 22 are rejected under 35 U.S.C. § 102(a)(2); and claims 4, 9-11, 16, 20, and 21 are rejected under 35 U.S.C. § 103.

Specification
The use of the terms PDF, LiveClient, and vPub, which are trademarks used in commerce, have been noted in this application. These terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected, and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to because Figures 2-3B and 5-13 are unfocused and difficult to read.  Additionally, Applicant appears to have submitted color photographs without meeting the appropriate standards set forth in 37 C.F.R. § 1.84. The examiner recommends Applicant replace these drawings with line drawings.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 14-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claims 1 and 14, these claims are directed to an abstract idea without significantly more. The claims recite a method and system for parsing and extracting data.

This judicial exception is not integrated into a practical application. In particular, the claim merely recite the additional elements “a server system configured to disaggregate content for delivery to a mobile device configured with a touch or hands-free interface” and “an atomic reading structure module in which each of the plurality of identified data elements is assembled and each is stored as an adaptive thin object model record.” This merely describes the technological environment of the invention. See MPEP § 2106.05(h).
Additionally, the claims also recite the additional element “wherein the server system is further configured to receive a request from the mobile device for delivery of one or more of the stored adaptive thin object model records,” which recites the field of use of the invention. See MPEP § 2106.05(h).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more the technological environment and field of use, which cannot provide an inventive concept. Therefore, these claims are not patent eligible.

claim 2, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires a particular format of data, which is merely the technological environment of the invention. See MPEP § 2106.05(h).
Therefore, this claim is not patent eligible.

Regarding claims 3 and 15, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely require delivering the data to the client, which is merely the field of use of the invention. See MPEP § 2106.05(h).
Therefore, these claims are not patent eligible.

Regarding claims 4 and 16, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely require a specific formatting of the stored data, which is merely the technological environment of the invention. See MPEP § 2106.05(h).
Therefore, these claims are not patent eligible.

Regarding claim 5, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires a specific format for the data and the database, which is merely the technological environment of the invention. See MPEP § 2106.05(h).
Therefore, this claim is not patent eligible.

claims 6 and 17, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely requires that a user may select a non-linear sequence of content, which is merely an insignificant extra-solution activity. See MPEP § 2106.05(g).
Therefore, these claims are not patent eligible.

Regarding claims 7 and 18, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely requires increasing content density, which is merely data gathering. See MPEP § 2106.05(g).
Therefore, these claims are not patent eligible.

Regarding claims 8 and 19, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely requires the presence of text, video, or audio and a location or notification, which is merely the technological environment of the invention. See MPEP § 2106.05(h).
Therefore, these claims are not patent eligible.

Regarding claims 9 and 20, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely allows for independent editing, which is merely an insignificant extra-solution activities. See MPEP § 2106.05(g).
Therefore, these claims are not patent eligible.

claim 10, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely require the presence of a mobile application and a particular categorization scheme, which is merely the technological environment of the invention and field of use. See MPEP § 2106.05(h).
Therefore, this claim is not patent eligible.

Regarding claim 11, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely require a particular categorization scheme, which is merely the technological environment of the invention. See MPEP § 2106.05(h).
Therefore, this claim is not patent eligible.

Regarding claims 21 and 22, these claims does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely require a particular content structure to either be present or not be present, which is merely the technological environment of the invention. See MPEP § 2106.05(h).
Therefore, these claims are not patent eligible.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 and 21 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor, at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 7, these claims recite a “system” and/or “module” that have been found indefinite under 35 U.S.C. § 112(b), for the reasons discussed below. Because the specification lacks the requisite algorithm to render this claim definite, it additionally lacks an adequate written description to support the claimed means-plus-function limitations. See MPEP § 2181(IV).

Regarding claims 2-6, 8-11, and 21, these claims depend from at least one of the claims above. Therefore, these claims inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 14-22 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1 and 7. The claim limitations “extraction system” and/or “atomic reading structure module” that invoke 35 U.S.C. § 112(f). However, the written description fails to disclose the When a claim invokes 35 U.S.C. § 112(f) for a computer implemented means-plus-function claim, the specification must disclose the specific algorithm required to transform the general-purpose computing equipment into the required special purpose computer. See MPEP § 2181(II)(B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 


Regarding claims 1, 2, 5, 14, 21, and 22, these claims use term “dense” that is a relative term rendering the claim indefinite. The term “dense” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the term “dense” shall be construed to mean any content prior extraction.

Regarding claims 1-11, 14-16, 18, and 20-22, these claims use term “thin” that is a relative term rendering the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the term “thin” shall be construed to mean any content after extraction.

Regarding claim 2, this claim uses the term “PDF,” which is a  trademark. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the 

Regarding claims 4 and 16, these claims include the limitation “wherein each of the plurality of identified data elements assembled and stored as adaptive thin object model records include a description, a summary…” (Emphasis added). Both a description and a summary are merely statements or accounts about a thing. It is unclear how to distinguish between the two elements. In other words, these terms must be construed to mean different things,1 yet neither the examiner nor a person of ordinary skill in the art would be able to differentiate the two. Further, the present specification presents no clear definitions of either term. Therefore, these claims are indefinite because the metes and bounds of this limitation cannot be determined. For purposes of examination, the examiner shall interpret the description and the summary as the same element.

Regarding claim 5, this claim contains the limitation “wherein the dense digital content publication contains pages that are sequential paragraphs, chapters, or sections” that is subject to two, mutually exclusive interpretations due to the placement of the term “sequential.” First, this may be interested that the pages are “sequential paragraphs, sequential chapters, or sequential sections.” Second, this limitation may be interpreted to mean that only the paragraphs must be sequential, while chapters or sections do not have to be sequential. 
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki). 
Therefore, this claim is indefinite. For purposes of examination, this limitation shall be interpreted under the second interpretation, as this is the broadest reasonable interpretation. 

Regarding claims 2-11 and 15-22, these claims depend from at least one of the claims above. Therefore, these claims inherit the rejection of those claims. 

 Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 14, 15, 17-19, and 22 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Chilakamarri at al., US Publication 2016/0371249 (hereinafter Chilakamarri).

Regarding claim 1, Chilakamarri discloses an adaptive thin object model system comprising “a server system configured to disaggregate content for delivery to a mobile device configured with a by disclosing a server that disaggregates content for delivery to a device (¶ 21) and that the device may be a mobile device configured with a touch interface (¶ 38). Additionally, Chilakamarri discloses “an extraction system configured to receive dense content having a structure from a dense digital content publication and extract units of information from the dense content” (Chilakamarri ¶¶ 23, 56) where the document shredder receives a source document and extracts content objections (¶ 23) and indicating that the source document may be a web site (¶ 56), which on of ordinary skill in the art would understand to have a structure. Further, Chilakamarri discloses “the extraction system further configured to disaggregate different types of content within the dense content into a plurality of identified data elements without the structure of the dense content” (Chilakamarri ¶¶ 24, 94) by extracting the content into atomic pieces based on the object type (¶ 24) and indicating that the data format may be converted (¶ 94), which means that the content now has a structure different than that of the dense content (i.e., “without the structure of the dense content”). Moreover, Chilakamarri discloses “an atomic reading structure module in which each of the plurality of identified data elements is assembled and each is stored as an adaptive thin object model record” (Chilakamarri ¶¶ 33, 87) by assembling the component objects in the productivity application and indicating that they may be stored in a transient cache. Finally, Chilakamarri discloses “wherein the server system is further configured to receive a request from the mobile device for delivery of one or more of the stored adaptive thin object model records.” (Chilakamarri ¶ 4).

Regarding claim 14, it merely recites a method for operating the system of claim 1. The method comprises executing computer software modules for performing the various functions. Chilakamarri comprises executing computer software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 2, Chilakamarri discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Chilakamarri discloses “wherein the dense digital content publication is in a portable document format (pdf), an electronic book (eBook) format or a webpage.” (Chilakamarri ¶ 56).

Regarding claims 3 and 15, Chilakamarri discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, Chilakamarri discloses “further comprising delivery of a stored adaptive thin object model record to the mobile device” (Chilakamarri ¶¶38, 61) by indicating that the document is displayed on the device (i.e., delivered) and that it may be a mobile device.

Regarding claim 5, Chilakamarri discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Chilakamarri discloses “wherein the dense digital content publication contains pages that are sequential paragraphs, chapters, or sections” (Chilakamarri ¶¶ 25, 56) by disclosing that the source document may be a web site (i.e., contains webpages) and may include sections. Further, Chilakamarri discloses “where the stored adaptive thin object model records generated from the dense digital content publication exist as non-linear records” (Chilakamarri ¶ 66) by disclosing that the storage may include random access memory, read only memory, and magnetic disks, each of which are known to one of ordinary skill in the art to store data in a non-linear manner.

Regarding claims 6 and 17, Chilakamarri discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, Chilakamarri discloses “wherein a user selects a non-linear sequence of content to be viewed by the user” (Chilakamarri ¶ 43 and Fig. 4D) by allowing the user to select any of the component objects to view, regardless of whether or not components are in a linear sequence.

Regarding claims 7 and 18, Chilakamarri discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, Chilakamarri discloses “further comprising the atomic reading structure module configured to increase content density by adding data elements and service elements to an adaptive thin object model record” (Chilakamarri ¶¶ 43, 72) by allowing the user to add data elements and notifications.

Regarding claims 8 and 19, Chilakamarri discloses the limitations contained in parent claims 7 and 18 for the reasons discussed above. In addition, Chilakamarri discloses “wherein the data elements comprise a text or a video or an audio” (Chilakamarri ¶ 25) where the data elements comprise at least text. Further, Chilakamarri discloses “the service elements comprise a location or a notification” (Chilakamarri ¶ 72) where the service elements comprise notifications.

Regarding claim 22, Chilakamarri discloses the limitations contained in parent claim 14 for the reasons discussed above. In addition, Chilakamarri discloses “wherein the disaggregating different types of content within the dense content into a plurality of identified data elements without the structure of the dense content comprises: disaggregating different types of content within the dense content into the plurality of identified data elements without inline styles, classes, identifiers, comments and metadata unrelated to visible text and media” (Chilakamarri ¶ 30) by disclosing that the converted document may be an image, which one of ordinary skill in the art would recognize has none of these components.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 4, 9, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chilakamarri in view of Bercovitz et al., US Publication 2015/0056596 (hereinafter Bercovitz), as cited on Notice of References Cited dated September 9, 2020.

Regarding claims 4 and 16, Chilakamarri discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, Chilakamarri does not appear to explicitly disclose “wherein each of the plurality of identified data elements assembled and stored as adaptive thin object model records include a description, a summary, a title, an ordering value and a category assignment.”

Chilakamarri and Bercovitz are analogous art because they are from the “same field of endeavor,” namely that of disaggregation of data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chilakamarri and Bercovitz before him or her to modify the metadata of Chilakamarri to include the specific metadata of Bercovitz.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Chilakamarri teaches the “base device” for disaggregating data and assigning metadata to the disaggregated data. Further, Bercovitz teaches the “known technique” of assigning the specifically claimed forms of metadata to disaggregated data that is applicable to the base device of Chilakamarri. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the mere addition of metadata does not affect the performance of the system and would not be difficult for a person of ordinary skill in the art.

Regarding claims 9 and 20, Chilakamarri discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, Chilakamarri does not appear to explicitly disclose 
However, Bercovitz discloses a method for generating and delivering an adaptive thin object model “wherein each of the one or more of the stored adaptive thin object model records can be edited independently” (Bercovitz ¶¶ 26, 68) by allowing the units to be shuffled into different orders and further disclosing that they may be annotated (i.e., edited). Further, Bercovitz discloses that the stored adaptive thin object models may be “ordered and associated with multiple groups, searched, linked and saved” (Bercovitz ¶¶ 68, 78) by allowing the units to be “mixed, matched, or assembled” into different orders (i.e., ordered and associated with multiple groups, linked, and saved) and later disclosing that the units may be searched.
Chilakamarri and Bercovitz are analogous art because they are from the “same field of endeavor,” namely that of disaggregation of data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chilakamarri and Bercovitz before him or her to modify the groupings of Chilakamarri to include the shuffling of Bercovitz.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Chilakamarri teaches the “base device” for disaggregating data. Further, Bercovitz teaches the “known technique” for allowing the user to shuffle the disaggregated data that is applicable to the base device of Chilakamarri. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the manipulation of content, including the reorganization of that content, is a well-established paradigm in graphical user interfaces.
	
Claims 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Chilakamarri in view of Miller et al., US Publication 2017/0339229 (hereinafter Miller), as cited on the Notice of References Cited dated September 10, 2020.

Regarding claim 10, Chilakamarri discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Chilakamarri does not appear to explicitly disclose “an application on the mobile device configured to control access and segment a plurality of virtual publications by a library and categorize by a virtual channel.”
However, Miller discloses a data disaggregation system including “an application on the mobile device configured to control access and segment a plurality of virtual publications by a library and categorize by a virtual channel” (Miller ¶¶ 108-109) by disclosing that he content is distributed into an organized data model (i.e., a library) and may be categorized by channel.
Chilakamarri and Miller are analogous art because they are from the “same field of endeavor,” namely that of data disaggregation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chilakamarri and Miller before him or her to modify the stored data of Chilakamarri to include the data model of Miller.
The motivation for doing so would have been that such a data model is known in the art to provide a better method of storage for large corpuses of content. (Miller ¶ 4).

Regarding claim 11, the combination of Chilakamarri and Miller discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Chilakamarri and Miller discloses “wherein the virtual channel categorizes a virtual publication by a topic, a subject or a theme” (Miller ¶ 254) by disclosing that the data may be categorized by topic.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Chilakamarri in view of Simeonov et al., US Publication 2015/0220492 (hereinafter Simeonov).

Regarding claims 21, Chilakamarri discloses the limitations contained in parent claim 1 for the reasons discussed above. Although Chilakamarri discloses that the dense content may be a webpage, it does not appear to explicitly disclose “wherein the structure of the dense content comprises inline styles, classes, identifiers, comments and metadata unrelated to visible text and media.” 
However, Simeonov discloses that it is well-known in the art that a webpage may be structured “wherein the structure of the dense content comprises inline styles (Simeonov ¶ 83, Table 2, “margin-left: 4px”), classes (Simeonov ¶ 83, Table 2, “class”), identifiers (Simeonov ¶ 96), comments (Simeonov ¶ 80, Table 1, “<!—“) and metadata unrelated to visible text and media (Simeonov ¶ 103, META tags).”
Chilakamarri and Simeonov are analogous art because they are from the “same field of endeavor,” namely that of webpages. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chilakamarri and Simeonov before him or her to modify the webpage of Chilakamarri to include the specific webpage components of Simeonov.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Chilakamarri teaches the “base device” for disaggregating data from a webpage. Further, Simeonov teaches the “known technique” for including the specified components within a webpage that is applicable to the base device of Chilakamarri. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the claimed components are basic and well-understood components of a webpage.

Response to Arguments
Applicant’s arguments filed February 22, 2021, with respect to the rejection of claims 10-11 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims 10-11 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant’s arguments filed February 22, 2021, with respect to the rejections of claims 1-11 and 14-20 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Chilakamarri.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Chen et al., US Publication 2004/0103371, System and method for clustering atomic components of a document.
Kestell, US Publication 2012/0054605, System and method for converting atomic components of a document.
Angelillo et al., US Publication 2013/0198596, System and method for analyzing a document and detecting atomic components.
Kaufman et al., US Publication 2014/0282218, System and method for building a document from known atomic components. 
Hurst, US Publication 2017/0169010, System and method for associating atomic components within a document.

Ben-Aharon, US Publication 2018/0032626, System and method for organizing atomic components of a document.
Danielyan, US Publication 2018/0081861, System and method for detecting atomic components of a document.
Danielyan et al., US Publication 2018/0267958, System and method for detecting atomic components of a document.
Ben-Ahron et al., US Patent 10,176,154, System and method for organizing atomic components of a document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applied Med. Res. Corp. v. U.S. Surgical Corp., 448 F.3d 1324, 1333 n.3 (Fed. Cir. 2006) ("[T]he use of two terms in a claim requires that they connote different meanings. . . .").